Exhibit 10- 61


ADDENDUM TO BUSINESS FINANCING AGREEMENT AND
AGREEMENT FOR WHOLESALE FINANCING


This Addendum is made to (i) that certain Business Financing Agreement executed
on the 25th day of June, 2004, between En Pointe Technologies Sales, Inc. and En
Pointe Gov, Inc.   (individually, collectively and jointly and severally
"Dealer") and GE Commercial Distribution Finance Corporation ("CDF"), as amended
("BFA") and (ii) that certain Agreement for Wholesale Financing between Dealer
and CDF dated June 25, 2004 as amended ("AWF").


FOR VALUE RECEIVED, CDF and Dealer agree that the following paragraph is
incorporated into the AWF and BFA as if fully and originally set forth therein
(capitalized terms shall have the same meaning as defined in the BFA unless
otherwise indicated):


1.  
Section 2.1 of the BFA is hereby amended in its entirety to read as follows:



 
"2.1  Accounts Receivable Facility.  Subject to the terms of this Agreement, CDF
agrees to provide to Dealer an Accounts Receivable Facility of Forty Five
Million Dollars ($45,000,000.00); provided, however, that at no time will the
principal amount outstanding under the Accounts Receivable Facility and Dealer's
inventory floorplan credit facility with CDF exceed, in the aggregate, Forty
Five Million Dollars ($45,000,000.00).  CDF's decision to advance funds will not
be binding until the funds are actually advanced."



 
In addition, subject to the terms of the AWF, CDF agrees to provide to Dealer an
inventory floorplan credit facility of Forty Five Million Dollars
($45,000,000.00); provided, however, that at no time will the principal amount
outstanding under Dealer's inventory floorplan credit facility with CDF and
Dealer's Accounts Receivable Facility exceed, in the aggregate, Forty Five
Million Dollars ($45,000,000.00).  CDF's decision to advance funds will not be
binding until the funds are actually advanced.



2.  
Section 5.2(d) of the BFA is hereby amended by deleting it in its entirety and
replacing it with the following:



“(d) acquired the assets or ownership interest of any other Entity in excess of
Three Million Dollars ($3,000,000.00), so long as, both before and after giving
effect to same, Dealer is not and would not be in default under this Agreement
or the Other Agreements or with respect to the CDF Obligations, whether as a
result of same or otherwise.”


3.            Section 7.1 of the BFA is hereby amended to read as follows


 
“7.1
Termination.  This Agreement will continue in full force and effect (except that
it may be terminated by either party upon sixty (60) days written notice to the
other party or immediately by CDF in the exercise of its rights and remedies
upon Default by Dealer) for a period of three (3) years from August 1, 2007 and
for successive one (1) year periods thereafter, subject to termination at the
end of any such period on at least sixty (60) days prior written notice by
either party to the other party.  If such notice of termination is given by
Dealer to CDF, such notice will be ineffective unless Dealer pays to CDF all
Obligations on or before the termination date.  Any termination of this
Agreement by Dealer or CDF will have the effect of accelerating the maturity of
all Obligations not then otherwise due, thereby making all of the Obligations
immediately due and payable on the effective date of termination, and will be
without any additional penalty or premium of any kind.



 
7.1.1
Effect of Termination. Dealer will remain obligated to CDF for CDF's advances or
commitments made before the effective termination date of this Agreement.  CDF
will retain all of its rights, interests and remedies hereunder until Dealer has
paid CDF in full.  All waivers, and the agreement to arbitrate, set forth in
this Agreement will survive any termination of this Agreement.”



4.
As of the date of execution of this Amendment, all prior financial convenants as
previously set forth are hereby deleted in their entirety and restated to read
as follows:



“En Pointe Technologies, Inc., Guarantor of Dealer’s obligations to CDF under a
Collateralized Guaranty dated June 25, 2004 (“Guarantor”), will maintain, as of
the last day of each calendar quarter set forth below:


(a)  
a Tangible Net Worth and Subordinated Debt in the combined amount of not less
than the amount shown below:



Quarter-end                                                                                     Amount
 June 30, 2007 and each quarter-end thereafter         $12,750,000


(b)  
a ratio of Debt minus Subordinated Debt to Tangible Net Worth and Subordinated
Debt of not more than the amount shown below:



Quarter-end                                                                                     Ratio
Amount
 June 30,
2007                                                                                     5.0:1
 September 30, 2007 and each quarter-end thereafter      4.75:1.0


(c)  Dealer covenants that the ratio of Guarantor's Total Funded Indebtedness,
calculated as of the last day of each fiscal quarter, commencing with the fiscal
quarter ending on June 30, 2007, to EBITDA, calculated as of the last day of
each such fiscal quarter, for the preceding four fiscal quarters then ended,
shall be no more than three to one (3.00:1.00).
 
For purposes of this paragraph:  (i) 'Tangible Net Worth' means the book value
of  Guarantor's assets less liabilities, excluding from such assets all
Intangibles; (ii) 'Intangibles' means and includes general intangibles; software
(purchased or developed in-house); accounts receivable and advances due from
officers, directors, employees, stockholders, members, owners and affiliates;
leasehold improvements net of depreciation; licenses; good will; prepaid
expenses; escrow deposits; covenants not to compete; the excess of cost over
book value of acquired assets; franchise fees; organizational costs; finance
reserves held for recourse obligations; capitalized research and development
costs; the capitalized cost of patents, trademarks, service marks and copyrights
net of amortization; and such other similar items as CDF may from time to time
determine in CDF's sole discretion; (iii) 'Debt' means all of  Guarantor's
liabilities and indebtedness for borrowed money of any kind and nature
whatsoever, whether direct or indirect, absolute or contingent, and including
obligations under capitalized leases, guaranties, or with respect to
which  Guarantor has pledged assets to secure performance, whether or not direct
recourse liability has been assumed by  Guarantor; (iv) 'Subordinated Debt'
means all of  Guarantor's Debt which is subordinated to the payment
of  Guarantor's liabilities to CDF by an agreement in form and substance
satisfactory to CDF; (v) 'Current Tangible Assets' means  Guarantor's current
assets less, to the extent otherwise included therein, all Intangibles  (vi)
‘Funded Debt’ means,  the sum of the following, without duplication (1) Dealer's
outstanding principal and interest indebtedness to CDF excluding the principal
outstanding under Dealer's inventory floorplan credit facility and,
 (2) Guarantor's aggregate outstanding principal balance of all other
indebtedness for borrowed money, including, without limitation, the amount which
would have been the aggregage cost of all property leased pursuant to a capital
lease if such property would have been purchased rather than leased,  but,
excluding, (3) Subordinated Debt, and (4) that portion of the outstanding
principal balance of Guarantor's Pakistan affiliates' indebtedness for borrowed
money up to the amount of such affiliates' interest bearing assets and (vii)
‘EBITDA’ means,   net operating income plus depreciation and amortization plus
other income as reflected on Guarantor's quarterly consolidated financial
statements that have been prepared according to GAAP (“GAAP”)
All terms used herein to the extent not defined shall be used in accordance with
generally accepted accounting principles consistently applied.  All amounts, if
applicable, shall be calculated on a consolidated basis (“GAAP”).


Dealer waives notice of CDF’s acceptance of this Addendum.


All other terms and provision of the BFA and AWF, to the extent consistent with
the foregoing, are hereby ratified and will remain unchanged and in full force
and effect.



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Dealer and CDF have both read this Addendum to the BFA and
AWF, understand all the terms and provisions hereof, and agree to be bound
thereby and subject thereto as of this 25th  day of July , 2007.
 
 

 ATTEST: EN POINTE TECHNOLOGIES SALES, INC.                  
/s/Robert A. Mercer
 
By:
/s/Attiazaz Din
 Date:  July 30, 2007
Robert A. Mercer,
   
Attiazaz “Bob” Din
 
Secretary
   
Chief Executive Officer
 

 
 
 

 ATTEST: EN POINTE GOV, INC.                  
/s/Robert A. Mercer
 
By :
/s/Attiazaz Din
 Date:  July 30, 2007
Robert A. Mercer,
   
Attiazaz “Bob” Din
 
Secretary
   
Chief Executive Officer
 

 
 
 

  
GE COMMERCIAL DISTRIBUTION FINANCE CORPORATION
         
 
By:
/s/ David J. Lynch
 Date:  July 30, 2007    
Name David J. Lynch
     
Vice President of Operations
         

 
 
ACKNOWLEDGEMENT BY GUARANTOR:
 
 

EN POINTE TECHNOLOGIES, INC        
By:
/s/ Attiazaz Din  Date:  July 30, 2007  
Attiazaz “Bob” Din
   
President
       

 
 
 
 



